OPINION — AG — ** STATE AGENCY — DEPOSIT OF FUNDS ** (1) 63 Ohio St. 513 [63-513], PURPORTED TO AUTHORIZE THE "DEPOSIT" BY CERTAIN OFFICERS OTHERWISE AUTHORIZED TO "DEPOSIT" PUBLIC FUNDS IN FEDERALLY INSURED BUILDING AND LOAN ASSOCIATIONS. (SEE OPINION NO. SEPTEMBER 18, 1947 — FEDERAL SAVINGS, BANKING BUSINESS) (2) THE OKLAHOMA BOARD OF NURSE REGISTRATION AND NURSING EDUCATION, AS CREATED BY 59 Ohio St. 567.1 [59-567.1] — 59 Ohio St. 567.15 [59-567.15], IS A GOVERNMENTAL AGENCY OF THE STATE OF OKLAHOMA, AND IT IS THE OPINION OF THE AG THAT THE FUNDS RECEIVED BY IT BY VIRTUE OR UNDER COLOR OF OFFICE ARE PUBLIC FUNDS. (3) THERE IS NO AUTHORITY FOR YOUR AGENCY TO CONSTRUCT A BUILDING OR STRUCTURE CITE: 62 Ohio St. 513 [62-513], ARTICLE X, SECTION 15, ARTICLE X, SECTION 17, 59 Ohio St. 567.4 [59-567.4] (RICHARD M. HUFF)